Citation Nr: 1741596	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is competent for the purposes of handling the disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1990 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the RO in Atlanta, Georgia.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 


FINDING OF FACT

The Veteran has the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of VA funds.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is competent to handle disbursement of funds for VA purposes.  See March 2013 and January 2017 statement.

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 
38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, a September 2012 rating decision proposed a finding of incompetency based on a May 2012 VA mental health treatment note.  There, a VA physician opined that the Veteran displayed poor judgment in his misuse of VA funds due to his substance abuse history, which has resulted in difficulty maintaining adequate housing and compliance with treatment.  Thus, the physician determined that the Veteran would benefit from an assigned financial fiduciary.  In the January 2013 rating decision on appeal, the Veteran was determined to be incompetent to handle disbursement of his VA funds. 

The RO scheduled the Veteran for VA examinations in October 2012 and November 2012 to evaluate his competency.  However, the Veteran he did not report to the scheduled VA examinations.  

The Veteran testified that the May 2012 VA physician's medical opinion was based on inaccurate facts.  See February 2017 Board Hearing Transcript at 4.  Specifically, he testified that he has been sober since January 2013, seeks weekly mental health treatment, has not been homeless since 2001, lives in an apartment, and pays his rent and bills in a timely manner.  Id. at 5-6, 12, 17.   

Additionally, various VA and private treating physicians have determined that the Veteran has been compliant with taking his medication and is capable of managing his financial, legal, and medical affairs.  See, e.g., February 2014 VA treatment record and December 2016 Dr. J.C. correspondence.  A February 2017 letter from the Social Security Administration (SSA) indicates that the Veteran manages his own benefits.  In January 2017, Dr. N, a VA physician, opined that there was no evidence to indicate that the Veteran needed a financial fiduciary.  Furthermore, in a February 2017 memorandum, a VA field examiner determined that the Veteran is capable of managing his VA benefits as he is knowledgeable of his financial assets and obligations.  

Accordingly, given the extensive favorable evidence of record outlined above, the Board finds that the Veteran is competent for VA purposes.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.


ORDER

The Veteran is competent to handle disbursement of VA funds.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


